Case 2:15-cv-02285-GW-KK Document 66 Filed 07/29/20 Page 1 of 1 Page ID #:650




 1
 2                                               JS-6
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7
                            CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    JOHN L. MILLER,                              Case No. CV 15-2285-GW (KK)
11                               Plaintiff,
12                          v.                     JUDGMENT
13    S. ACOSTA, ET AL.,
14                               Defendant(s).
15
16
17         Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge,
19         IT IS HEREBY ADJUDGED that this action is dismissed with prejudice.
20
21   Dated: July 29, 2020
22
                                              HONORABLE GEORGE H. WU
23                                            United States District Judge
24
25
26
27
28
